Crew III, J.
Proceeding pursuant to CPLR article 78 (initiated in this Court pursuant to CPLR 506 [b] [1]) to review a determination of respondent which, inter alia, excluded all members of the public and press from pretrial hearings in related criminal actions.
On March 17, 1998, John Morgan was strangled as the result of which Amanda Dzierson, Theodore Cook and Lucas Whaley were indicted and charged with murder. Because of the brutal nature of the crime and the attendant media coverage, applications were made to, inter alia, close the proceedings with regard to a suppression hearing held in People v Whaley and the plea allocution in People v Cook, which applications were granted by respondent. As a result, petitioner commenced this CPLR article 78 proceeding challenging respondent’s determinations.
Inasmuch as the foregoing criminal proceedings are now concluded and full transcripts thereof have been released to the public and press, the issues raised herein are moot. As this matter does not come within the exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715), the petition must be dismissed.
Cardona, P. J., Mercure, Yesawich Jr. and Graffeo, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.